


Exhibit 10.1

CONFIDENTIAL PATENT PURCHASE AGREEMENT










This CONFIDENTIAL PATENT PURCHASE AGREEMENT (“Agreement”) is entered into on
February 28, 2017 (“Effective Date”) by and between Onstream Media Corporation
having its primary place of business at 1291 SW 29th Avenue, Pompano Beach, FL
33069 (“Onstream” or “Seller”), and Mr. Eriya Unten having an address of
[REDACTED] Tokyo, Japan  (“Purchaser”). Onstream Media Corporation and Mr. Eriya
Unten may be referred to herein individually as a “Party” and collectively as
the “Parties.”







RECITALS




Seller owns, as the assignee, U.S. Patent Nos. 9,161,068 and 9,467,728 as well
as U.S. Patent Application Nos. 14/843,457 and 15/255,416. Seller wishes to sell
to Purchaser its entire right, title and interest in such patents and the
rights, if any, to certain related patents (“Patents” and “Patent Applications”
as defined below), the causes of action to sue for infringement thereof, and any
other legal rights entitled by the original owner of the Patents and Patent
Applications under the law.




Purchaser wishes to purchase such Patents and Patent Applications.




In consideration for the mutual covenants contained herein and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
Parties agree as set forth herein.







AGREEMENT




1.         DEFINITIONS

1.1       “Closing Date” means the date on which Purchaser has satisfied all of
its obligations under Section 3 and Section 5.


1.2       “Control” means the possession (directly or through one or more
controlled intermediaries) of the power to direct or cause the direction of the
management and policies of a legally recognizable entity, whether through the
ownership of more than fifty percent (50%) of the voting shares or other voting
interests, by contract, or otherwise.




1.3       “Patents” means U.S. Patent Nos. 9,161,068 and 9,467,728.




1.4      “Patent Applications” means (a) U.S. Patent Application No. 14/843,457,
filed September 2, 2015; (b) U.S. Patent Application No. 15/255,416, filed on
September 2, 2016 and (c) all reissues, reexaminations, continuations,
continuations-in-part, divisionals and extensions of the Patents identified in
Section 1.3 and/or the patent applications identified in Section 1.4(a) and (b),
and any resulting patents issuing from any or all of the foregoing.




Onstream Confidential
1


--------------------------------------------------------------------------------




1.5       Subsidiary” means any entity Controlled by either Seller or Purchaser.
An entity shall be deemed a Subsidiary only so long as such Control exists.




1.6

“Revenue”/“Revenues” means (1) where revenues are related to the making, use,
sale or importation into the United States of a product or service covered by
any of the Patents and/or Patent Applications, a gross revenue minus the
following documented expenses: refunds, allowance or credits for recalls (other
than recalls arising out of Purchaser negligence, misconduct or fraud), rejected
or returned products; excise, use, value added, and sales tax (other than income
taxes); tariffs, import/export duties, and customs duties; normal and customary
quantity, trade, and cash discounts (other than cash discounts for early
payment) and sales commissions; freight, shipping, and insurance charges
specifically included in the billing amount; and rebates required by government
rule or regulation; (2) where revenues are related to the licensing and/or the
sale of any of the Patents and/or Patent Applications, the agreed upon licensing
fees, sales price, and/or other payments specified in the license and/or sales
agreement minus reasonable, out of pocket expenses for outside counsel legal
fees that are directly related to the licensing and/or sale; (3) where revenues
are related to an investment in lieu of litigation  and/or non-cash payment from
the sale of any of the Patents and/or Patent Applications, the licensing of any
of the Patents and/or Patent Applications, the making, use, or sale of a product
or service covered by any of the Patents and/or Patent Applications within the
United States, and/or the importation of a product or service covered by any of
the Patents and/or Patent Applications into the United States; and/or (4) where
revenues are related to patent litigation action involving the Patents and/or
Patent Applications, a total damages awarded and/or total revenues related to a
settlement agreement, including, but not limited to a monetary settlement and/or
revenue generated via a license agreement included in the settlement, minus
attorney’s fees should attorney’s fees not be awarded as part of the damages
and/or considered as part of the settlement.




2.         TRANSFER OF PATENTS




2.1       Patent Assignment. Effective upon the Closing Date, Seller hereby
sells, assigns, transfers and conveys to Purchaser all right, title and interest
it has in and to the Patents and Patent Applications, including without
limitation, any and all legal rights of Seller to sue for past, present and
future infringement, to collect royalties under such Patents and Patent
Applications, and to have Patents and Patent Applications issued in the name of
Purchaser.




2.2       Assignment of Causes of Action. Effective upon the Closing Date,
Seller hereby sells, assigns, transfers and conveys to Purchaser all right,
title and interest it has in and to all causes of action and enforcement rights
it has, whether known, unknown, currently pending, filed, or otherwise, for the
Patents and Patent Applications, including without limitation all its rights to
pursue damages, injunctive relief and other remedies for past, current and
future infringement of the Patents and Patent Applications.




3.         DELIVERY AND PAYMENT




3.1       Delivery of Assignment. Seller shall execute an Assignment attached
hereto as Exhibit A (“Assignment”) suitable for filing with the U.S. Patent and
Trademark Office (“USPTO”) within




Onstream Confidential
2




--------------------------------------------------------------------------------










ten (10) business days after the Closing Date, provided Purchaser has complied
with all of the payment requirements set forth in Section 3 and Section 5.
Seller shall send within forty-five (45) days after the Closing Date, via
Federal Express or other reliable and trackable delivery service, to Purchaser
the executed original of the Assignment along with the patent prosecution files
and original documents related to the patent prosecution files that are owned or
controlled by Seller or its agents or attorneys regarding the Patents and Patent
Applications, including, without limitation, any Letters Patents, assignments
for the Patents and Patent Applications, documents and materials evidencing
dates of invention, prosecution history files, and an electronic copy of an
updated docket current as of the Closing Date.






3.2       Continued Prosecution. Seller shall diligently continue to prosecute
the Patents and Patent Applications until the Closing Date and shall pay any
maintenance fees, annuities and the like for which the fee is payable (e.g., the
fee payment window opens) on or prior to the Closing Date. After the Closing
Date, Purchaser agrees to assume all financial responsibility for the
prosecution of the Patents and Patent Applications, including any fees incurred
by Seller’s patent counsel, Hunton & Williams LLP, until Purchaser notifies
Seller’s patent counsel of any changes in the prosecution strategy of the Patent
Applications and maintenance strategy of the Patents, including the transfer of
the Patents and Patent Applications to a different law firm. Purchaser shall
communicate the issuance of any patent that may issue from the prosecution of
any Patent Application to the Seller within ten (10) business days of the issue
date of any such patent.




3.3       Cooperation After Closing Date. Seller further covenants and agrees
that after the Closing Date, it will upon request, execute and deliver to
Purchaser any other reasonably requested documents and materials that Purchaser
reasonably believes are necessary for Purchaser to perfect its title in the
Patents and Patent Applications.




3.4       Payment. In consideration for the assignment of such rights, title and
interest in the Patents and Patent Applications and the other obligations of
Seller as set forth in this Agreement, Purchaser shall pay Seller the total sum
of $40 million USD in accordance with the schedule below and in compliance with
the escrow arrangement described in Section 5 and any royalties as described in
Section 4.




Purchaser shall make such payments in immediately available funds by wire
transfer following the written instructions  provided by Seller for such
payment. Remittance detail for wire transfers must also be sent by email to
Randy S. Selman at [REDACTED]. Purchaser may not sell, assign, nor encumber the
Patents and Patent Applications (or any subset thereof) until Seller has
received from Purchaser, pursuant to this Section 3.4 and the Escrow Agreement
described in Section 5 hereto, the total sum of $40 million USD . For avoidance
of doubt, Purchaser may enter into license agreements regarding any rights it
may have regarding the Patents and Patent Applications only after the Seller’s
receipt from Purchaser of the total sum of $40 million USD.




3.5       Purchase Payment Schedule. The $40 million USD payment from Buyer to
Seller includes a $1 million USD non-refundable deposit and a $39 million
non-refundable USD balance deposit according to the following schedule:



Onstream Confidential
3


--------------------------------------------------------------------------------






Payment to Seller

Date of Release

Non-refundable $200,000.00

February 1, 2017

Non-refundable $800,000.00

February 24, 2017

Non-refundable Remaining balance of $39,000,000.00

March 31, 2017




3.6        Balance Deposit Payment. The $39 million non-refundable USD balance
deposit to be paid on March 31, 2017 will be made to an escrow account as chosen
by Seller and released per the escrow arrangement described in Section 5.




4.         Royalties and Payments




4.1       Royalties. Purchaser agrees to pay Seller the royalties specified in
the Royalties Schedule described in Section 4.6 (“Royalties”). All payments will
be in U.S. dollars via wire transfer of immediately available funds to an
account designated by Seller within thirty (30) days of the end of each calendar
quarter in which the Royalties are accrued (i.e., March 31, June 30, September
30, and December 31).




4.2        Royalty Statement. Purchaser agrees to provide Seller with a written
statement each calendar quarter with each Royalty payment setting forth the
Revenue or other form of payment received based on the direct and/or indirect
use of the Patents and/or Patent Applications for the previous calendar quarter,
including but not limited to, Revenue, revenue that may be received in the form
of investment in lieu of litigation  and/or non-cash payment from the sale of
any of the Patents and/or Patent Applications, the licensing of any of the
Patents and/or Patent Applications, the making, use, or sale of a product or
service covered by any of the Patents and/or Patent Applications within the
United States, and/or the importation of a product or service covered by any of
the Patents and/or Patent Applications into the United States. Other forms of
payment may include, but is not limited to, non-cash forms of payment, such as
stocks, bonds, property, and/or other dividends. Investments in lieu of
litigation include funds that are invested in self owned or third party
investments that benefit the Purchaser as a result of settlement on the patents
purchased herein. Purchaser agrees that this written statement will include
reasonable detail regarding the direct and/or indirect use of the Patents and/or
Patent Applications to enable verification of the Royalty amount, including but
not limited to the parties involved in any sale and or license, a copy of any
agreement and/or license, an itemized receipt of any transaction including the
price, quantity and description of all services and products covered by the
Patents and/or Patent Applications that is made, used, sold, or imported as
described above, and an identification of all expenses and corresponding amounts
deducted in calculating the Revenue as defined in Section 1.6.




4.3        Records. Purchaser agrees to keep true and accurate records
containing all data necessary for the proper computation of the Royalties
associated with the Royalties Schedule described in Section 4.6. Such records
shall be available for inspection by Seller and/or Seller’s designated
accountant at least once a calendar year, by Seller providing at least fourteen
(14) days prior written notice to Purchaser, and shall remain available for a
period of at least three (3) years after the calendar year in which the
Royalties accrued. Any adjustments to the Royalty payments specified in the
Royalties Schedule described in Section 4.6 to compensate for any errors or
omissions relating to the amounts payable under the Royalties Schedule shall be
made by








Onstream Confidential

4

--------------------------------------------------------------------------------






Purchaser within thirty (30) days of notification of the adjustment. The costs
of any such inspection, including, but not limited to, any costs incurred by
Seller via Seller’s accountant(s) and/or attorney(s), shall be borne by the
Purchaser in the event that errors or omissions are found and, in such case,
adjustments shall not prejudice Seller’s rights to seek any appropriate
remedies, including the right to terminate this Agreement in accordance with
Section 6.




4.4       Confidential Information. Information obtained from Purchaser
regarding any Royalties shall be held in strict confidence by Seller and is not
to be used for any other purpose except to verify the accuracy of the Royalties
and fees paid to Seller according to the Royalties Schedule described in Section
4.6. In case of dispute relating to the amount of the Royalties owed or paid and
of further litigation relating thereto, or in the case of a disclosure required
by law or regulation, Seller shall be free to make use of the information
collected regarding any royalties. Seller shall also be permitted to disclose
such Royalty information to its Affiliates, accountants, legal advisors, agents,
investors, and contractors; provided that such parties are bound by comparable
confidentiality restrictions.




4.5       Late Payment. Any amounts payable to Seller that remain unpaid after
the due date per Section 4.1 shall be subject to a late payment charge equal to
1.5 times the then current LIBOR rate for payment default, from the due date
until such amount is paid.




4.6       Royalties Schedule. Royalties may be calculated based on the Revenue
and other forms of payment received based on the direct and/or indirect use of
the Patents and/or Patent Applications as described herein. Other forms of
payment may include non-cash forms of payment, such as stocks, bonds, property,
and/or other dividends.

As used below “Revenues Received By Purchaser” is a running total of the Revenue
and other forms of payment collected by Purchaser. Regardless of the form of
payment received by Purchaser, Royalties shall be provided to Seller in in U.S.
dollars via wire transfer according to the procedures of Section 4.1. Non-cash
payments shall be valued by a third-party selected by Seller. Should any dispute
arise regarding the value of a non-cash payment, such dispute shall be settled
according to Section 9.1.




Royalties shall be calculated according to the following:




Revenues and Other Payments Received By Purchaser

Percentage of Revenue to Seller

$40,000,000.00 USD

0%

>$40,000,000.00 USD and <$200,000,000.00

25%

>$200,000,000.00 USD

0%







5.         ESCROW




5.1       Escrow Agent. On March 31, 2017, Purchaser agrees to deposit by wire
transfer with an escrow agent selected by Seller and reasonably acceptable to
Purchaser (the “Escrow Agent”) the $39 million USD payment due pursuant to
Sections 3.5 and 3.6 (the “Escrow Package”). Before the Closing Date, Purchaser
and Seller agree to execute an escrow agreement with the Escrow Agent that
contains terms substantially in accordance with this Section 5 (the “Escrow
Agreement”).







Onstream Confidential

5




--------------------------------------------------------------------------------







5.2       Escrow Release. In order for the Escrow Package to be delivered by the
Escrow Agent to Seller (“Escrow Release”), the Seller must provide to the Escrow
Agent with a copy of the executed Assignment described in Section 3.1, an Office
Filing Receipt (OFR) of the Assignment with the U.S. Patent and Trademark
Office, and proof Seller has delivered notification of the filing to Purchaser.
Proof of Purchaser notification may include United Parcel Service (UPS)
confirmation of receipt or a delivery and/or read receipt e-mail indicating
confirmation of receipt from Purchaser e-mail account. Following the Escrow
Agent’s receipt of the aforementioned items, the Escrow Agent shall, as soon as
practical, pay the Escrow Package to the Seller in accordance with the
instructions set forth in the Escrow Agreement.



5.3       Charges and Fees. Purchaser shall pay all fees and expenses of the
Escrow Agent.




6.         TERMINATION FOR FAILURE TO PAY




6.1       In the event that Seller does not receive all payments under Sections
3, 4, and 5 within the timeframes set herein, Purchaser will, at its own
expense, return all documents and materials provided by Seller within five (5)
business days from the date of notice of termination and assign all of the
Patents and Patent Applications back to Seller within seven (7) days of Seller’s
written notice.  However, if purchaser fails to pay the Balance Deposit Payment
by March 31, 2017, Seller agrees to grant Purchaser a 60 day extension but no
later than May 31, 2017 to meet the purposes of obtaining and closing bank
financing in connection with the transaction. Purchaser and Seller will agree to
modify the payment schedule in an Updated Patent Purchase Agreement. The cure
period identified in Section 6.2 shall not apply to this extension.  Upon any
termination, extension and rescission, all payments or other consideration
provided by Purchaser to Seller shall be non- refundable.




6.2       Either Purchaser or Seller may terminate this Agreement only in the
event that the other party materially breaches any provision of this Agreement
and such breach has not been remedied within 30 days of written notice.




6.3       In the event of a dispute between the Parties as to the termination
and/or validity of this Agreement, Royalties shall accrue according to Section 4
herein. Upon notification by Seller to Purchaser regarding such a dispute,
Seller shall place all Royalties accrued per Section 4 in an interest-bearing
escrow account as chosen by Seller.




7.         LICENSE BACK TO SELLER




As of the Closing Date, Purchaser hereby grants to Seller and its current and
future Subsidiaries, under the Patents and any patent issuing from the Patent
Applications, and for the lives thereof, a worldwide, irrevocable, fully
paid-up, royalty-free, perpetual, non-exclusive past release and future license
to make, have made, use, purchase, provide, sell, offer for sale, lease, import,
export, host, and otherwise distribute any past, present or future technology,
software, products, equipment or services of Seller and such Subsidiaries
(including without limitation any past, present or future combinations of the
foregoing, collectively “Seller’s Covered Technology”), and to practice any
method or process. This license extends to and includes third parties to which
Seller or such Subsidiaries provide the Seller’s Covered Technology (including,








Onstream Confidential

6

--------------------------------------------------------------------------------




without limitation, any customers, suppliers, licensees, distributors, and
end-users of Seller or such Subsidiaries) in connection with their authorized
manufacture, having manufactured (including software replication under license),
purchase, provision, use, sale, offer for sale, lease, distribution, hosting,
exportation, or importation of any of Seller’s Covered Technology. Without
limiting the foregoing, the license granted hereunder includes Seller’s and such
Subsidiaries’ right to supply Seller’s Covered Technology as components for use
in their intended manner in combination with other products and services so long
as for any given Patent or patent issuing from the Patent Applications such
Seller’s Covered Technology constitutes a material part of the inventions
patented under such Patent or patent issuing from the Patent Applications;
provided, however, that no license, covenant or other patent rights are being
provided to any third party for unlicensed third party components per se. For
the life of the Patents and any patent issuing from the Patent Applications,
Purchaser (on behalf of itself and any assignees) also covenants not to rely on
any of Seller’s Covered Technology (in whole or in part) to meet any element of
any infringement claim of the Patents or any patent issuing from the Patent
Applications against Seller, its Subsidiaries or any third party. For the
avoidance of doubt, the foregoing does not grant Seller any rights to sublicense
the Patents or any patent issuing from the Patent Applications apart from
Seller’s Covered Technology






8.         REPRESENTATIONS, WARRANTIES AND INDEMNITIES




8.1       Seller hereby represents and warrants to Purchaser (but only to the
best of Seller’s knowledge with respect to the Patents and Patent Applications)
that:




(a)     Authority. Seller has the right and authority to enter into this
Agreement and to carry out its obligations hereunder and requires no third party
consent, approval, and/or other authorization to enter into this Agreement and
to carry out its obligations hereunder, including, without limitation, the
assignment of the Patents and Patent Applications to Purchaser.




(b)     Title and Contest. Seller has good and marketable title to the Patents
and Patent Applications, including without limitation all rights, title, and
interest in the Patents and Patent Applications and the right to sue for past,
present and future infringement thereof. Seller has obtained and properly
recorded previously executed assignments for the Patents and Patent Applications
as necessary to fully perfect Seller’s rights and title therein in accordance
with governing law and regulations in each respective jurisdiction. The Patents
and Patent Applications are free and clear of all liens, mortgages, security
interests or other encumbrances (not including existing licenses) and
restrictions on transfer. There are no actions, suits, investigations,
communications, correspondence, claims or proceedings threatened, pending or in
progress relating in any way to the Patents and Patent Applications.




(c)     Restrictions on Rights - Standards. Seller has not made any commitments
to any standards organization regarding licensing or not asserting the Patents,
and is not otherwise obligated to license or refrain from asserting the Patents
in that regard.




Onstream Confidential

7





--------------------------------------------------------------------------------





 

(d)     Fees. All maintenance fees, annuities, and the like due on the Patents
have been timely paid.






(e)     Validity and Enforceability. The Patents have never been found invalid
or unenforceable for any reason in any administrative, arbitration, or judicial
proceeding.




8.2       Purchaser to the best of its knowledge hereby represents and warrants
to Seller that:




(a)     Purchaser has the right and authority to enter into this Agreement and
to carry out its obligations hereunder, including, without limitation, making
the payments under Section 3, Section 4, and Section 5.




(b)     Purchaser understands and agrees that it has no authority or ability to
grant any rights, licenses or covenants under the Patents or Patent Applications
to anyone prior to the Closing Date and no rights, licenses or covenants will be
granted (automatically or otherwise) to anyone, including licensees or investors
of Purchaser or its Affiliates, prior to the Closing Date.







9.         MISCELLANEOUS




9.1       Applicable Law and Controlling Agreement. The validity, construction,
and performance of this Agreement shall be governed by and construed first in
accordance with the federal laws of the United States to the extent federal
subject matter jurisdiction exists, and second in accordance with the laws of
the State of New York, exclusive of its choice of law rules. With respect to all
civil actions or other legal or equitable proceedings directly arising between
the Parties or any of their Affiliates under this Agreement, the Parties consent
to exclusive jurisdiction and venue in the United States District Court for the
Southern District of New York (the “Forum”) unless no federal jurisdiction
exists, in which case the Parties consent to exclusive jurisdiction and venue in
the Supreme Court of New York located in New York County of New York (the
“Alternate Forum”). All Parties irrevocably consent to personal jurisdiction and
waives the defense of forum non conveniens in the Forum, or Alternate Forum, if
applicable, with respect to itself and its Affiliates. Process may be served on
all Parties in the manner authorized by applicable law or court rule. Should
this Agreement, or any portion thereof, be translated, this Agreement as
executed in English shall govern.




9.2      LIMITATION ON CONSEQUENTIAL DAMAGES. EXCEPT IN THE CASE OF FRAUD, NO
PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL OR INCIDENTAL
DAMAGES, HOWEVER CAUSED, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, EVEN IF
ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. THE PARTIES ACKNOWLEDGE THAT THESE
LIMITATIONS ON POTENTIAL DAMAGES WERE AN ESSENTIAL ELEMENT IN SETTING
CONSIDERATION UNDER THIS AGREEMENT.




9.3       LIMITATION OF LIABILITY. EXCEPT IN THE CASE OF FRAUD, WITHOUT WAIVING
ANY OTHER RIGHTS OF THE PARTIES, INCLUDING ANY RIGHT TO SEEK








Onstream Confidential

8

--------------------------------------------------------------------------------




SPECIFIC PERFORMANCE OR SEEK OTHER EQUITABLE RELIEF, NO PARTY’S TOTAL LIABILITY
(INCLUDING PAYMENT OBLIGATIONS) UNDER THIS AGREEMENT SHALL EXCEED THE PAYMENT
AMOUNTS REQUIRED PURSUANT TO SECTION 3.4. THE PARTIES ACKNOWLEDGE THAT THESE
LIMITATIONS ON POTENTIAL LIABILITIES WERE AN ESSENTIAL ELEMENT IN SETTING
CONSIDERATION UNDER THIS AGREEMENT.




9.4       DISCLAIMER OF REPRESENTATIONS AND WARRANTIES. THE PARTIES TO THIS
AGREEMENT DO NOT MAKE ANY REPRESENTATION OR WARRANTY EXCEPT FOR THEIR RESPECTIVE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 8, AND EACH PARTY DISCLAIMS
ALL IMPLIED WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE EXCEPT AS EXPRESSLY SET
FORTH IN SECTION 8, THE PARTIES DO NOT GIVE THE OTHER PARTIES ANY ASSURANCES (A)
REGARDING THE PATENTABILITY OF ANY CLAIMED INVENTION IN, OR THE VALIDITY OF, ANY
PATENT OR PATENT APPLICATION OR (B) THAT MANUFACTURE, USE, SALE, OFFERING FOR
SALE, IMPORTATION, EXPORTATION OR OTHER DISTRIBUTION OF ANY PRODUCT OR METHOD
DISCLOSED OR CLAIMED IN ANY PATENT OR PATENT APPLICATION WILL NOT CONSTITUTE AN
INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF OTHER PERSONS. EXCEPT AS
SPECIFICALLY PROVIDED IN SECTION 8 HEREOF, THE PATENTS AND PATENT APPLICATIONS
ARE SOLD “AS IS” WITHOUT ANY FURTHER REPRESENTATION OR WARRANTY.




9.5       Compliance with Laws. Purchaser represents and warrants that it has
complied with all applicable laws, rules and regulations within the applicable
countries associated with this Agreement. Purchaser agrees to notify Seller
immediately of any regulatory action of which Purchaser has knowledge that is
taken in relation to it by any federal, national, state, provincial, regional,
county or municipal authority within any country or special administrative
region that relates to or affects the manufacture, packaging, labeling, storage,
advertising, marketing, sale, licensing, or distribution of products or services
related to the Patents and/or Patent Applications. Notwithstanding anything
contained in this Agreement to the contrary, the obligations of the Parties
shall be subject to all laws, present and future, of any government having
jurisdiction over the Parties and this transaction, and to orders, regulations,
directions or requests of any such government.




9.6      SALE. PURCHASER ACKNOWLEDGES THAT IT HAS HAD SUFFICIENT OPPORTUNITY TO
PERFORM, AND HAS PERFORMED, APPROPRIATE DUE DILIGENCE REGARDING THE PATENTS AND
PATENT APPLICATIONS TO THE SATISFACTION OF PURCHASER, AND ACCORDINGLY, ALL SALES
ARE FINAL AFTER EXECUTION OF THIS AGREEMENT, PROVIDED THAT THE FOREGOING SHALL
NOT LIMIT ANY LIABILITY RESULTING FROM A BREACH OF THIS AGREEMENT.




9.7       Confidentiality of Terms. The mere existence of this Agreement
(including, without limitation, the title of this Agreement, the identification
of the Parties, and that the Patents and Patent Applications were assigned
hereunder by Seller to Purchaser) is not confidential. Also, the




Onstream Confidential

9





--------------------------------------------------------------------------------







Parties may disclose and file Exhibit A with the United States Patent and
Trademark Office. However, , all other written documentation that is
confidential in nature exchanged between the parties in connection with this
Agreement, including, but not limited to, the specific terms of this Agreement
(including, without limitation, the fees payable to Seller under this Agreement)
are confidential and shall not be disclosed except: (a) as may be required by
applicable law; (b) as may be required by judicial or governmental order
(provided that the disclosing Party gives the other Party reasonable notice to
enable it to seek a protective order, or obtains written assurance that the
Agreement will receive the highest level of applicable protection); (c) by
written consent of the other Party; or (d) to any third party proposing to enter
into a business transaction with a Party, but only to the extent reasonably
necessary for carrying out the proposed transaction and only under terms of a
written confidentiality agreement that limits the disclosure of this Agreement
to personnel necessary to carry out the proposed transaction. In the event of
receipt by either Party of any pleading, petition, subpoena and/or other legal
process, which may require disclosure of any confidential information hereunder,
the receiving party shall provide notice to the other party within three (3)
days of receipt of same in order to allow the other party to contest, quash,
and/or otherwise take appropriate legal action to prevent disclosure of any
Confidential Information






9.8       Entire Agreement. The terms and conditions of this Agreement,
including its exhibit, constitutes the entire agreement between the Parties with
respect to the subject matter hereof, and merges and supersedes all prior and
contemporaneous oral agreements, understandings, negotiations and discussions.
None of the Parties shall be bound by any conditions, definitions, warranties,
understandings, or representations with respect to the subject matter hereof
other than as expressly provided herein. The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. No amendments or modifications
shall be effective unless in writing signed by authorized representatives of all
of the Parties. These terms and conditions will prevail notwithstanding any
different, conflicting or additional terms and conditions which may appear on
any purchase order, acknowledgment or other writing not expressly incorporated
into this Agreement. This Agreement may be executed in two (2) or more
counterparts, all of which, taken together, shall be regarded as one and the
same instrument. This Agreement may be executed in electronic form with pdf
copies of signed documents exchanged by email.




9.9       Notices: All notices required or permitted to be given hereunder shall
be in writing, shall make reference to this Agreement, and shall be delivered by
hand, or dispatched by prepaid air courier or by registered or certified
airmail, postage prepaid, addressed as follows:




If to Purchaser

If to Seller






Mr. Eriya Unten,

Onstream Media Corporation




[REDACTED]

1291 SW 29th Avenue




Pompano Beach, FL 33069




Attn: Randy S. Selman




Such notices shall be deemed served when received by addressee or, if delivery
is not accomplished by reason of some fault of the addressee, when tendered for
delivery. Either Party








Onstream Confidential

10

--------------------------------------------------------------------------------




may give written notice of a change of address and, after notice of such change
has been received, any notice or request shall thereafter be given to such Party
at such changed address.




9.10     Relationship of Parties. The Parties hereto are independent
contractors. None of the Parties have any express or implied right or authority
to assume or create any obligations on behalf of the others or to bind the other
to any contract, agreement or undertaking with any third party. Notwithstanding
the foregoing, the Parties hereby agree that: (1) Greg Ellis, Kunio Toma, Todd
Brockman, and Auction Video, Inc. (collectively the “Inventors”) are intended
third-party beneficiaries under this Agreement; and (2) a copy of all notices
hereunder shall be delivered by the Seller to the Inventors via overnight mail
to the following address, unless the Inventors subsequently provide notice of
any change of address, with a copy to: Law Office of Robert Steckman, P.C.,
[REDACTED]. Nothing in this Agreement shall be construed to create a
partnership, joint venture, employment or agency relationship between Seller and
Purchaser.




9.11     Severability. The terms and conditions stated herein are declared to be
severable. If any paragraph, provision, or clause in this Agreement shall be
found or be held to be invalid or unenforceable in any jurisdiction in which
this Agreement is being performed, the remainder of this Agreement shall be
valid and enforceable and the Parties shall use good faith to negotiate a
substitute, valid and enforceable provision which most nearly effects the
Parties’ intent in entering into this Agreement.






9.12     Waiver. Failure by any Party to enforce any term of this Agreement
shall not be deemed a waiver of future enforcement of that or any other term in
this Agreement.




9.13     Assignment of Agreement. Purchaser shall not be permitted to assign
this Agreement without prior written consent of Seller, which consent shall not
be unreasonably withheld.  Purchaser agrees that it shall not be unreasonable to
require demonstration of sufficient creditworthiness associated with any
assignment of this Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon any successors, assigns and other
legal representatives of the Parties.



Onstream Confidential

11




--------------------------------------------------------------------------------




In witness whereof, the Parties have executed this Patent Purchase Agreement as
of the

Effective Date:

























  Onstream Media Corporation                               Mr. Eriya
Unten                                        /s/ Randy S. Selman /s/ Eriya Unten
Signature Signature RANDY SELMAN ERIYA UNTEN Printed Name Printed Name CEO
                                                                Title Title
February 28, 2017 February 28, 2017 Date Date






 

 










 

 



 

 

 













Onstream Confidential

12


--------------------------------------------------------------------------------




Exhibit A




ASSIGNMENT




For good and valuable consideration, the receipt of which is hereby
acknowledged, Onstream Media Corporation having its primary place of business at
1291 SW 29th Avenue, Pompano Beach, FL 33069 ("Assignor"), does hereby sell,
assign, transfer and convey unto Mr. Eriya Unten having an address of [REDACTED]
Tokyo, Japan ("Assignee"), all of Assignor's entire right, title and interest in
and to (a) all patents and patent applications listed below; and (b) all
reissues, reexaminations, continuations, continuations-in-part, divisionals and
extensions (collectively “related cases”) of such patents and patent
applications (collectively "Patent Rights"):







Patent No.




Serial No.




Country




Filing

Date




Issue Date




Title




9,161,068




10/808,894




US




03/24/2004




10/13/2015




REMOTELY ACCESSED VIRTUAL RECORDING ROOM




9,467,728




12/110,691




US




04/28/2008




10/11/2016




REMOTELY ACCESSED VIRTUAL RECORDING ROOM










14/843,457




US




09/02/2015







REMOTELY ACCESSED VIRTUAL RECORDING ROOM










15/255,416




US




09/02/2016







REMOTELY ACCESSED VIRTUAL RECORDING ROOM

















--------------------------------------------------------------------------------




In addition, Assignor agrees to and hereby does sell, assign, transfer and
convey unto Assignee all rights (i) in and to causes of action and enforcement
rights for the Patent Rights including all rights to pursue damages, injunctive
relief and other remedies for past, present and future infringement of the
Patent Rights, (ii) the right to apply (or continue prosecution) in any and all
countries of the world for patents or other equivalent governmental grants for
the Patent Rights, including without limitation under the Paris Convention for
the Protection of Industrial Property, the International Patent Cooperation
Treaty, and (iii) the rights, if any, to revive prosecution of any abandoned
Patent Rights.




Assignor also hereby authorizes the respective patent office or governmental
agency in each jurisdiction to issue any and all patents or certificates of
invention or equivalent which may be granted upon any of the Patent Rights in
the name of Assignee, as the assignee to the entire interest therein.




The terms and conditions of this Assignment shall inure to the benefit of and be
binding upon Assignee, its successors, assigns and other legal representatives,
and shall inure to the benefit of and be binding upon Assignor, its successor,
assigns and other legal representatives.




IN WITNESS WHEREOF this Assignment of Patent Rights is executed at


                                                                                                                                                                                                                          






on
                                                                                          
. ASSIGNOR


By:     /s/
                                                                         Name:
                                                                                                                   








Title:
                                                                                          






 

   (Signature MUST be notarized)







